ON PETITION FOR REHEARING.
Appellees insist that the court was under a misapprehension of fact when it made the statement (see opinion, p. 227) that the power here exercised by the State Board of Tax Commissioners was simply to make a mathematical computation from the figures before it and thus determine that the tax rate should be 72 cents per hundred dollars, instead of 73 cents. To sustain their contention, appellees present tabulations showing that the rates fixed by the tax board (for the nine separate city funds) produced, in some instances slightly more, and in other instances slightly less, than the budgeted amounts. Appellee's figures are erroneously based on a total valuation of $190,509,290, instead of $190,599,290 which is shown by the record to have been the correct amount certified by the county auditor (Record p. 37.) Allowing for the correction of this error, the difference between the budgeted amounts and the taxes obtained under the rate fixed by the tax board is so small as to be negligible. Under the rate (73 cents) fixed by the city council, based upon a valuation of $188,000,000.00, the sum of $1,372,420.00, the amount of the budget, would have been raised. Under the rate *Page 230 
(72 cents) fixed by the tax board, based upon the valuation which it found to be correct, viz., $191,000,000, the sum of $1,375,200 would have been raised, an amount in excess of the budget. The lower court found, however, that the correct valuation was $190,599,200, and the 73 cents rate on this valuation produced $1,372,314.88 This amount is more than 99.99 per cent of the amount of the budget, and the court was not under a misapprehension of fact when it made the statement above referred to.
Appellees also say that "this court has so construed the statute under assault as to render it perfectly constitutional and within the power of the legislature to enact," but 12.  that they deny "the propriety of such a construction" because it "would be doing violence to the legislative intent . . . and . . . tantamount to an amendment by the judiciary." It is the duty of this court to reconcile legislative acts with the Constitution and to place such construction (provided such construction is not unreasonable) upon statutes as will render them in harmony, rather than in conflict, with the Constitution. Crittenberger, Auditor, v. State, etc., TrustCo. (1920), 189 Ind. 411, at p. 425, 127 N.E. 552; State, exrel., v. Bowman, Auditor (1927), 199 Ind. 436, at pp. 451-453,156 N.E. 394; Thorlton v. Guirl Drainage Co. (1916),184 Ind. 637, 112 N.E. 5. Appellees have failed to show that an unreasonable construction has been placed upon the law or that violence has been done to any expressed legislative intent by the decision of this case.
Petition for rehearing denied. *Page 231